Name: Commission Implementing Regulation (EU) NoÃ 385/2012 of 30Ã April 2012 on the farm return to be used for determining the incomes of agricultural holdings and analysing the business operation of such holdings
 Type: Implementing Regulation
 Subject Matter: information technology and data processing;  farming systems;  national accounts;  economic analysis
 Date Published: nan

 15.5.2012 EN Official Journal of the European Union L 127/1 COMMISSION IMPLEMENTING REGULATION (EU) No 385/2012 of 30 April 2012 on the farm return to be used for determining the incomes of agricultural holdings and analysing the business operation of such holdings THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1217/2009 of 30 November 2009 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Community (1), and in particular Articles 7(2), 8(3), 12 and 13(2) thereof, Whereas: (1) The type, definition and presentation of the accountancy data referred to in Article 8 of Regulation (EC) No 1217/2009 and collected by means of the farm return drawn up for the purpose of reliably determining the incomes of agricultural holdings must be identical, irrespective of the returning holdings surveyed. For reasons of simplification and data readability, provision should also be made for that individual return to include additional particulars and details meeting the specific requirements of an analysis of the business operation of the agricultural holdings selected under Article 12 of Regulation (EC) No 1217/2009. (2) Commission Regulation (EC) No 868/2008 of 3 September 2008 on the farm return to be used for determining the incomes of agricultural holdings and analysing the business operation of such holdings (2) lays down rules on the collection of accountancy data. (3) The data collected by means of the farm return should take account of the experience acquired since the network was set up and of developments in the common agricultural policy (CAP) and should comply with the definitions laid down in the relevant Regulations, and in particular Council Regulation (EC) No 834/2007 of 28 June 2007 on organic production and labelling of organic products and repealing Regulation (EEC) No 2092/91 (3), Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers, amending Regulations (EC) No 1290/2005, (EC) No 247/2006, (EC) No 378/2007 and repealing Regulation (EC) No 1782/2003 (4), Council Regulation (EC) No 1698/2005 of 20 September 2005 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) (5), Council Regulation (EC) No 1083/2006 of 11 July 2006 laying down general provisions on the European Regional Development Fund, the European Social Fund and the Cohesion Fund and repealing Regulation (EC) No 1260/1999 (6) as regards areas eligible for aid under the Structural Funds, and Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (7). (4) The data collected by means of the farm return should further take account of changing economic environment and policy challenges and in particular those as outlined in the strategy Europe 2020 (8) and in the Communication The CAP towards 2020 (9). (5) As a consequence, the increasing importance of environmental aspects in the CAP calls for a stronger emphasis on environment-related elements in the farm return. Selected variables which facilitate measuring the environmental impacts of farm activity should therefore be introduced. (6) Effective monitoring of the farm sector can be improved by simplifying data collection and, in particular as far as data on assets are concerned and to the extent applicable, by adhering to International Accounting Standards (IAS) and International Financial Reporting Standards (IFRS) as adopted by Commission Regulation (EC) No 1126/2008 of 3 November 2008 adopting certain international accounting standards in accordance with Regulation (EC) No 1606/2002 of the European Parliament and of the Council (10). Where appropriate, definitions and methodologies should take into account the classification used by the farm structure survey as defined in Regulation (EC) No 1166/2008 of the European Parliament and of the Council of 19 November 2008 on farm structure surveys and the survey on agricultural production methods and repealing Council Regulation (EEC) No 571/88 (11) to further simplify and harmonise data collection. (7) In order to improve data accuracy, it is necessary to better distinguish data entries related to agricultural activities from other gainful activities directly related to the holding. (8) With a view to simplifying the administrative management and to widening the possibilities of data aggregation for the environmental analyses, the often changing commune codes should be replaced by geo-reference. (9) It is appropriate to revise the classification of data into groups and categories under Regulation (EC) No 868/2008 in order to reflect changes in agriculture and the use of the data in policy analysis. (10) As the preparation for data collection on quantities of certain substances in fertilisers may be time-consuming, Member States should be allowed to defer the transmission of those data. (11) Duly completed farm returns should be sent to the Commission by the liaison agency appointed by each Member State in accordance with Article 7 of Regulation (EC) No 1217/2009. Provision should be made for the liaison agency to send the information concerned directly to the Commission via the computerised system set up by the Commission for the purposes of that Regulation and for that system to allow the required information to be exchanged electronically on the basis of the models made available to the liaison agency via that system. Provision should also be made for the Commission to inform Member States of the general conditions for implementing the computerised system via the Community Committee for the Farm Accountancy Data Network. (12) Having regard to the extent of the developments relating to the CAP and the type of information required for analysing data since Regulation (EC) No 868/2008 was adopted, that Regulation should be replaced by a new act for reasons of clarity. Regulation (EC) No 868/2008 should therefore be repealed with effect from 1 January 2014, but it should continue to apply to accounting operations concerning accounting years preceding the 2014 accounting year. (13) The Community Committee for the Farm Accountancy Data Network has not delivered an opinion within the time limit set by its Chair, HAS ADOPTED THIS REGULATION: Article 1 Farm returns and accountancy data The nature and form of presentation of the accountancy data to be given in the farm return required for the annual determination of the incomes of holdings and analysis of their business operation in accordance with Chapters II and III of Regulation (EC) No 1217/2009 as well as definitions and instructions related thereto are laid down in the Annex to this Regulation. Article 2 Transmission to the Commission 1. The farm returns and data referred to in Article 1 shall be transmitted to the Commission by the liaison agency referred to in Article 7 of Regulation (EC) No 1217/2009 via the computerised system set up by the Commission for the purposes of that Regulation, allowing the required information to be exchanged electronically on the basis of the models made available to the liaison agency via that system. 2. Member States shall be informed of the general conditions for implementing the computerised system referred to in paragraph 1 via the Community Committee for the Farm Accountancy Data Network. Article 3 Deferred transmission of certain data By way of derogation from the second paragraph of Article 5, when a Member State needs more time to prepare the annual gathering and transmission of the data on quantities of certain substances in fertilisers used, as referred to in codes 3031, 3032, 3033 of Table H Inputs in Section III of the Annex, it may start the transmission of those data as from the accounting year 2017. In that case, that Member State shall notify the Commission of the deferred transmission and the reasons therefore by 31 October 2013. It shall also draw up a plan concerning its preparation for the gathering and transmission of those data and submit that plan to the Commission and to the Community Committee for the Farm Accountancy Data Network by 31 March 2014. The Member State shall annually inform the Commission and the Community Committee for the Farm Accountancy Data Network about the implementation of that plan. Article 4 Repeal Regulation (EC) No 868/2008 is repealed with effect from 1 January 2014. However, it shall continue to apply to accounting operations relating to accounting years preceding the 2014 accounting year. Article 5 Entry into force This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply from the 2014 accounting year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 April 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 328, 15.12.2009, p. 27. (2) OJ L 237, 4.9.2008, p. 18. (3) OJ L 189, 20.7.2007, p. 1. (4) OJ L 30, 31.1.2009, p. 16. (5) OJ L 277, 21.10.2005, p. 1. (6) OJ L 210, 31.7.2006, p. 25. (7) OJ L 299, 16.11.2007, p. 1. (8) COM(2010) 2020. (9) COM(2010) 672. (10) OJ L 320, 29.11.2008, p. 1. (11) OJ L 321, 1.12.2008, p. 14. ANNEX FARM RETURN I. LAYOUT OF FARM RETURN The data to be collected is classified by table and broken down into groups, categories and columns. The convention used to refer to a specific data field is: <table letter>.<group>.<category>[.<category>].<column>. Specific data values are captured at the column level. In the tables as set out in Section III, clear cells are where data values can be accepted; greyed cells marked with a - have no meaning in the group context, so no data is accepted in those. Examples:  B.UT.20.A (column A of the group UT, category 20, from Table B) represents the Area of Rented UAA to be recorded under the UAA for tenant farming in Table B.  I.A.10110.1.0.TA (column TA of the group A, category 10110, from Table I) represents the total area of Common wheat and spelt for type of crop 1 Field scale crops  main crop, combined crop and missing data code 0 No data missing. Tables are represented by one letter, groups by one or more letters, categories by numeric codes and columns by one or more letters. In Section III, for Tables A to M, the first table shows the high level matrix for groups and columns. The second table shows how this breaks down for categories where each category is represented by one or more codes and sub-codes. For each table category and column value, further definitions and instructions are set out in Section III after the table concerned. II. GENERAL DEFINITIONS AND INSTRUCTIONS (a) The data in the farm return shall relate to a single agricultural holding and to a single accounting year of 12 consecutive months. (b) Data in the farm return concern exclusively the agricultural holding. These data refer to the agricultural activities of the holding and to the other gainful activities directly related to the holding. Except these activities, nothing connected with any non-farming activities of the holder or of his family, or with any pension, inheritance, private bank accounts, property external to the agricultural holding, personal taxation, private insurance, etc., is to be taken into account in preparing the farm returns. (c) Data given in a farm return are to be taken from accounts consisting of entries made systematically and regularly throughout the accounting year. (d) The accountancy data are expressed in money terms without VAT. (e) The accountancy data in money terms are expressed without taking into account grants and subsidies. Grants and subsidies are understood to be all forms of direct aid from public funds which have resulted in a specific receipt (see description in Table M Subsidies). (f) The data in a farm return should be given in the following units and with the following degrees of accuracy:  financial values: values in euro or in national monetary units without decimal. However, for national currencies where the unit represents a low relative value compared to the euro, it may be agreed between the liaison agency of the Member State in question and the staff of the Commission which manages the Farm Accountancy Data Network, to express the values in hundreds or thousands of national currency units,  physical quantities: weight in quintals (q = 100 kg) except in the case of eggs, which will be expressed in thousands; volume of liquid in hectolitres (including wine and related products),  areas: in areas, except in the case of mushrooms which will be expressed in square metres of total cropped area,  average livestock numbers: to two decimal places, except for poultry and rabbits, which are to be given in whole numbers, and bees which are to be given in number of occupied hives,  labour units: to two decimal places. (g) When a value is not relevant or missing for any particular holding, do not enter value 0. III. TABLES AND SPECIFIC DEFINITIONS AND INSTRUCTIONS Table A General information on the holding Category of general information Code (*) Columns Group of information Division Subdivision Serial number of holding Degree Minutes NUTS Number of the accounting office Date Weight of the farm Type of farming Economic size class Code R S H DG MI N AO DT W TF ES C ID Identification of the holding          LO Location of the holding          AI Accounting information          TY Typology          CL Classes            OT Other particulars of the holding            Code (*) Description Group R S H DG MI N AO DT W TF ES C 10 Number of the holding ID AID10R AID10S AID10H          20 Latitude LO    ALO20DG ALO20MI        30 Longitude LO    ALO30DG ALO30MI        40 NUTS3 LO      ALO40N 50 Accounting office AI       AAI50AO      60 Type of accounting AI            AAI60C 70 Date of closure of accounts AI        AAI70DT     80 National weight calculated by the Member State TY         ATY80W    90 Classification at the time of selection TY          ATY90TF ATY90ES 100 Other gainful activities directly related to the holding CL            ACL100C 110 Type of ownership/economic objective CL            ACL110C 120 Legal status CL            ACL120C 130 Level of liability of the holder(s) CL            ACL130C 140 Organic farming CL            ACL140C 141 Sectors in organic farming CL A.CL.141.C 150 Protected Designation of Origin/Protected Geographical Indication CL            ACL150C 151 Sectors with PDO/PGI CL A.CL.151.C 160 Less-favoured area CL            ACL160C 170 Altitude CL            ACL170C 180 Structural Funds area CL            ACL180C 190 Natura 2000 area CL            ACL190C 200 Water directive (2000/60/EC) area CL            ACL200C 210 Irrigation system OT            ACL210C 220 Livestock unit grazing days on common land OT            ACL220C A.ID. Identification of the holding A number is assigned to each returning holding when it is selected for the first time. The holding retains this number permanently for the duration of its inclusion in the accountancy network. A number once assigned is never allotted to another holding. However, where the holding undergoes a fundamental change, and in particular where this change is the result of a subdivision into two separate holdings or of a merger with another holding, it may be considered as a new holding. In this case a new number is to be assigned to it. A change in the type of farming practised on the holding does not call for a new number. Where confusion with any other returning holding might result from the holding keeping the number it has (e.g. when new regional subdivisions are created), the number should be changed. A table showing the equivalence of old and new numbers is then to be forwarded to the Commission. The holding number comprises three groups of indications as follows: A.ID.10.R. Division: a code number is to be given, corresponding to the code set in Annex to Commission Regulation (EU) No 1291/2009 (1). A.ID.10.S. Subdivision: a code number is to be given. The subdivisions chosen should be based on the common system of classification of the regions, referred to as the nomenclature of territorial statistical units (NUTS) established by the Eurostat in cooperation with the national institutes for statistics. In any case, the Member State concerned will transmit to the Commission a table indicating, for each subdivision code used, the corresponding NUTS regions, as well as the corresponding region for which specific values of standard output are calculated. A.ID.10.H. Serial number of the holding. A.LO. Location of the holding The location of the holding is given with two indications: the geo-reference (latitude and longitude) and the code of the NUTS level 3 territorial units. A.LO.20. Latitude: degrees and minutes (within an arc of 5 minutes), columns DG and MI. A.LO.30. Longitude: degrees and minutes (within an arc of 5 minutes), columns DG and MI. Implementing rules to ensure the confidentiality of the data and practical guidelines will be specified in the instructions document. A.LO.40.N. The NUTS3 code means the code of the NUTS level 3 territorial unit where the holding is located. The latest version of the code as described in the Regulation (EC) No 1059/2003 of the European Parliament and of the Council (2) should be given. A.AI. Accounting information A.AI.50.AO. Number of the accounting office: a code number is to be given. In each Member State, each accounting office should be given a unique number. The number of the accounting office which has dealt with the holding for this accounting year should be given. A.AI.60.C. Type of accounting: an indication is to be given on the type of accounting that the farm keeps. The following code numbers are to be used: 1. Double-entry accounting 2. Single-entry accounting. 3. None. A.AI.70.DT. Date of closure of accounts: to be recorded in format YYYY-MM-DD, for example 2009-06-30 or 2009-12-31. A.TY. Typology A.TY.80.W. National weight of the farm: the value of the extrapolating factor calculated by the Member State should be given. Values must be expressed with two decimals. A.TY.90.TF. Type of farming at the time of selection: holding type of farming code in accordance with Annex I to Commission Regulation (EC) No 1242/2008 (3) at the time of selection for the accounting year in question. A.TY.90.ES. Economic size at the time of selection: economic size class code of holding in accordance with Annex II to Regulation (EC) No 1242/2008 at the time of selection for accounting year in question. A.CL. Classes A.CL.100.C. Other gainful activities directly related to the holding: to be provided as a percentage band indicating the share of turnover (4) coming from the other gainful activities directly related to the holding in the total farm turnover. The following code numbers are to be used: 1.  ¥ 0 to  ¤ 10 % 2. > 10 % to  ¤ 50 % 3. > 50 % to < 100 % A.CL.110.C. Type of ownership/economic objective: an indication of what are the ownership and economic objectives of the holding should be given. The following code numbers should be used: 1. family farm: the holding uses the labour and capital of the holder/manager and his/her family and they are the beneficiaries of the economic activity; 2. partnership: the production factors for the holding are provided by several partners, at least some of whom participate in the work of the farm as unpaid labour. The benefits go to the partnership; 3. company with profit objective: the benefits are used to remunerate shareholders with dividends/profits. The holding is owned by the company; 4. company with non-profit objective: the benefits are used primarily to maintain employment or similar social objective. The holding is owned by the company. A.CL.120.C. Legal status: an indication should be given whether the holding is a legal person or not. The following code numbers are to be used: 0. False. 1. True. A.CL.130.C. Level of liability of the holder(s): an indication is to be given on the level of liability (economic responsibility) of the (main) holder. The following code numbers are to be used: 1. Full. 2. Partial. A.CL.140.C. Organic farming: an indication is to be given whether the holding applies organic production methods, within the meaning of Regulation (EC) No 834/2007, in particular Articles 4 and 5 thereof. The following code numbers are to be used: 1. the holding does not apply organic production methods; 2. the holding applies only organic production methods for all its products; 3. the holding applies both organic and other production methods; 4. the holding is converting to organic production methods. A.CL.141.C. Sectors in organic farming: when the holding applies both organic and other production methods, an indication of the sectors of production where the holding applies only organic production method should be given (multiple selections are allowed). The code numbers listed below are to be used. When the holding applies both organic and other production methods for all its sectors of production, the code not applicable should be used. 0. not applicable 31. cereals 32. oilseeds and protein crops 33. fruits and vegetables (including citrus fruits, but excluding olives) 34. olives 35. vineyards 36. beef 37. cows milk 38. pigmeat 39. sheep and goats (milk and meat) 40. poultry meat 41. eggs 42. other sector A.CL.150.C. Protected Designation of Origin/Protected Geographical Indication: an indication is to be given whether the holding produces agricultural products and/or foodstuffs protected by a Designation of Origin (PDO) or a Geographical Indication (PGI) or whether it produces agricultural products which are known to be used to produce foodstuffs protected by PDO/PGI, within the meaning of Council Regulation (EC) No 510/2006 (5). If yes, an indication of the sectors for which the majority of production is concerned should be given. The following code numbers are to be used: 1. the holding does not produce any product or foodstuff protected by a PDO or a PGI, nor any product known to be used to produce foodstuffs protected by a PDO or a PGI; 2. the holding produces only products or foodstuffs protected by PDO or PGI, or products known to be used to produce foodstuffs protected by a PDO or a PGI; 3. the holding produces some products or foodstuffs protected by PDO or PGI, or some products known to be used to produce foodstuffs protected by a PDO or a PGI. A.CL.151.C. Sectors with Protected Designation of Origin/Protected Geographical Indication: if the majority of the production of some specific sectors is made of products or foodstuffs protected by a PDO or a PGI or of products known to be used to produce foodstuffs protected by a PDO or a PGI, an indication of the sectors of production should be given (multiple selections are allowed). The code numbers listed below are to be used. When the holding produces some products or foodstuffs protected by a PDO or a PGI or some products known to be used to produce foodstuffs protected by a PDO or a PGI, but it does not concern the majority of production in each sector, the code not applicable should be used. 0. not applicable 31. cereals 32. oilseeds and protein crops 33. fruits and vegetables (including citrus fruits, but excluding olives) 34. olives 35. vineyards 36. beef 37. cows milk 38. pigmeat 39. sheep and goats (milk and meat) 40. poultry meat 41. eggs 42. other sector. The items A.CL.150.C. Protected Designation of Origin/Protected Geographical Indication and A.CL.151.C are optional for the Member States. If they are applied by the Member State, they should be filled in for all sample farms of the Member State. If A.CL.150.C is applied, A.CL.151.C should be applied as well. A.CL.160.C. Less-favoured area: An indication is to be given of whether the majority of the utilised agricultural area of the holding is situated in an area covered by Articles 18 to 20 of Council Regulation (EC) No 1257/1999 (6). The following code numbers are to be used: 1. the majority of the utilised agricultural area of the holding is not situated in a less-favoured area, within the meaning of Articles 18 to 20 of Regulation (EC) No 1257/1999; 2. the majority of the utilised agricultural area of the holding is situated in a less-favoured area, within the meaning of Articles 19 and 20 of Regulation (EC) No 1257/1999; 3. the majority of the utilised agricultural area of the holding is situated in a mountainous area within the meaning of Article 18 of Regulation (EC) No 1257/1999; 4. the areas are so small and numerous in these Member States that the information is not significant. A.CL.170.C. Altitude: The altitude should be indicated by the corresponding code number: 1. the major part of the holding is located at < 300 m; 2. the major part of the holding is located at 300 to 600 m; 3. the major part of the holding is located at > 600 m; 4. data not available. A.CL.180.C. Structural Funds area: an indication is to be given of whether the majority of the utilised agricultural area of the holding is situated in an area covered by Articles 5, 6, or 8 of Regulation (EC) No 1083/2006. The following code numbers are to be used: 0. the majority of the utilised agricultural area of the holding is not situated in a area covered by Articles 5, 6, or 8 of Regulation (EC) No 1083/2006; 1. the majority of the utilised agricultural area of the holding is situated in a Convergence objective area, within the meaning of Regulation (EC) No 1083/2006, in particular Article 5 thereof; 2. the majority of the utilised agricultural area of the holding is situated in a Regional competitiveness and employment objective area, within the meaning of Regulation (EC) No 1083/2006, in particular Article 6 thereof; 3. the majority of the utilised agricultural area of the holding is situated in an area eligible for transitional support, within the meaning of Article 8 of Regulation (EC) No 1083/2006. A.CL.190.C. Natura 2000 area: an indication is to be given of whether the majority of the utilised agricultural area of the holding is situated in areas related to the implementation of Council Directive 79/409/EEC (7) and Council Directive 92/43/EEC (8) (Natura 2000). The following code numbers are to be used: 1. the majority of the utilised agricultural area of the holding is not situated in an area eligible to Natura 2000 payments; 2. the majority of the utilised agricultural area of the holding is situated in an area eligible to Natura 2000 payments. A.CL.200.C. Water directive (Directive 2000/60/EC) area: an indication is to be given of whether the majority of the utilised agricultural area of the holding is situated in areas related to the implementation of Directive 2000/60/EC of the European Parliament and of the Council (9). The following code numbers are to be used: 1. the majority of the utilised agricultural area of the holding is not situated in an area eligible to payments linked to Directive 2000/60/EC; 2. the majority of the utilised agricultural area of the holding is situated in an area eligible to payments linked to Directive 2000/60/EC. A.OT. Other particulars concerning the holding A.OT.210.C. Irrigation system: an indication is to be given on the main irrigation system applied in the farm: 0. not applicable (when no irrigation on the farm) 1. surface 2. sprinkler 3. drip 4. other A.OT.220.C. Livestock unit grazing days on common land: Number of livestock unit grazing days by farm animals on common land used by the holding. COLUMNS IN TABLE A Column R refers to division, column S to subdivision, column H to the serial number of the holding, column DG to degrees, column MI to minutes, column N to NUTS, column AO to the number of the accounting office, column DT to date, column W to weight of the farm, column TF to type of farming, column ES to economic size class and column C to code. Table B Type of occupation Category of UAA Code (*) Group of information Utilised Agricultural Area A UO UAA for owner farming UT UAA for tenant farming US UAA for sharecropping or other modes Code (*) Description of categories Group A 10 UAA for owner farming UO 20 Rented UAA UT 30 Sharecropped UAA US Land of holdings held in common by two or more partners should be recorded as owner-occupied, rented or sharecropped according to the arrangement in force between the partners. Utilised agricultural area (UAA) is the total area taken up by arable land, permanent grassland, permanent crops and kitchen gardens used by the holding regardless of the type of tenure. Common land used by the holding is not included. The following groups of information and categories should be used: B.UO. UAA for owner farming B.UO.10.A Utilised agricultural area (arable land, permanent grassland, permanent crops and kitchen gardens) of which the farmer is the owner, tenant for life or leaseholder and/or UAA held on similar terms. Includes land leased to others ready for sowing (crop code 11300). B.UT. UAA for tenant farming B.UT.20.A Utilised agricultural area (arable land, permanent grassland, permanent crops and kitchen gardens) worked by a person other than the owner, tenant for life or leaseholder, holding a tenancy on the said area (the rent is payable in cash and/or in kind; being generally fixed in advance, it does not normally vary with the farming results) and/or utilised agricultural area held on similar terms of tenure. Rented area does not include land the harvest of which is bought as a standing crop. The sums paid for the purchase of standing crops should be given in Table H under codes 2020 to 2040 (purchased feedstuffs) in the case of grassland or fodder crops and under code 3090 (other specific crop costs) in the case of marketable crops (products which are usually marketed). Marketable crops bought standing should be given without specifying the area in question (Table H). Land rented for less than one year on an occasional basis and the production thereof is treated in a similar way as land the harvest of which is bought as a standing crop. B.US. UAA for sharecropping or other modes B.US.30.A Utilised agricultural area (arable land, grassland and permanent pasture, permanent crops and kitchen gardens) farmed jointly by the grantor and the sharecropper on the basis of a sharecropping agreement and/or utilised agricultural area farmed on similar terms. COLUMNS IN TABLE B Column A refers to UAA. Table C Labour Category of labour Code (*) Columns Group of information General Total work on the holding (agricultural work and work for other gainful activities directly related to the holding) Share of work for OGA directly related to the holding Number of persons Gender Year of birth Agricultural training of the manager Annual time worked Number of Annual Work Units % of annual time worked % of AWU P G B T Y1 W1 Y2 W2 Integer Enter code Four digits Enter code (hours) (AWU) % % UR Unpaid regular UC Unpaid casual       PR Paid regular PC Paid casual       Code (*) Description Group P G B T Y1 W1 Y2 W2 10 Holder/manager UR   20 Holder/not manager UR    30 Manager/not holder UR   40 Spouse of holder UR    50 Other UR, PR    60 Casual UC, PC       70 Manager PR   By labour is meant all persons who have been engaged on work on the farm during the accounting year (see hereafter). However, this does not include persons who have done this work on behalf of another person or undertaking (agricultural contract work, of which the costs appear in Table H under code 1020). In the case of mutual assistance between holdings, where this assistance consists of an exchange of work, the assistance received being equivalent in principle to the assistance given, the time worked by the farm labour and any related wages are specified in the farm return. Sometimes assistance received is offset by assistance of another kind (e.g. aid received in the form of work is offset by the supply of machinery). When the exchange of services is on a limited scale, nothing is indicated in the farm return (in the above example, the aid received is not shown under labour; machinery costs, however, include the costs of making the equipment available). In exceptional cases, when the exchange of services is on a large scale, the procedure is one of the following: (a) assistance received in the form of work is offset by a service of another kind (e.g. the supply of machinery): working time received is recorded as paid farm work (groups PR or PC depending on whether the labour is employed on the farm on a regular basis or otherwise); the value of the assistance given is recorded both as production under the corresponding category in other tables (in this example, Table L category 2010 Contractual work) and as a cost (Table H category 1010 Wages and social security); (b) assistance given in the form of work is offset by services of a different kind (e.g. the supply of machinery): in this situation the working time provided and any related wages are left out of consideration; the value of the service received is recorded as an input under the corresponding group in another table (in this example, Table H group 1020 Contract work and machinery hire). The following groups of information and categories of labour are to be distinguished: C.UR. Unpaid regular labour Unpaid labour or labour which receives less remuneration (in cash or in kind) than the amount normally paid for the services rendered (such payment should not appear in farm costs) and which during the accounting year participated (outside normal holidays) for at least a whole day of each week. A person employed regularly but who, for special reasons, has been engaged on the farm only for a limited period in the accounting year is nevertheless entered (for the number of hours actually worked) as regular labour. The following cases or similar ones may arise: (a) special production conditions on the farm for which labour is not required throughout the year: e.g. olive or vine holdings, and farms specialising in the seasonal fattening of animals or in the production of fruit and vegetables in the open; (b) absence from work other than for normal holidays, e.g. military service, illness, accident, maternity, extended leave, etc.; (c) joining or leaving the holding; (d) total cessation of work on the holding due to accidental causes (flood, fire, etc.). There are the following categories: C.UR.10. Holder/manager Person who assumes economic and legal responsibility for the holding and undertakes its day-to-day management. In the case of sharecropping, the sharecropper is indicated as holder/manager. C.UR.20. Holder/not manager Person who assumes economic and legal responsibility for the holding without undertaking its day-to-day management. C.UR.30 Manager/not holder Person who undertakes day-to-day management of the holding without assumption of economic and legal responsibility for it. C.UR.40. Spouse(s) of holder(s) C.UR.50. Other unpaid regular labour Regular unpaid labour not included in the preceding categories includes also foreman and sub-managers not responsible for management of the whole farm. C.UC. Unpaid casual labour C.UC.60. Unpaid labour which has not worked regularly on the holding during the accounting year is aggregated under this category. C.PR. Paid regular labour Labour paid (in cash and/or in kind) on the normal scale for services rendered and which during the accounting year (excluding normal holidays) worked for at least one whole day per week for the holding. The following categories are to be shown: C.PR.70. Farm manager Salaried person responsible for the day-to-day management of the holding. C.PR.50. Others All regular paid labour (except for the holdings salaried manager) is aggregated under this group. Includes also foreman and sub-managers not responsible for management of the whole farm. C.PC. Paid casual labour C.PC.60. Paid labour which did not regularly work on the holding during the accounting year (including piece workers) is aggregated under this category. COLUMNS IN TABLE C Number of persons (column P) Where there are several holders, there may be more than one spouse. The number of spouses and the number of persons should be indicated in the categories where they can appear (categories 40 and 50 from the groups unpaid regular labour UR or paid regular labour PR). Gender (column G) The gender should be given only the holder(s) and/or manager(s), in the categories where they can appear (categories 10 to 30 and 70 from groups regular unpaid labour UR or regular paid labour PR). The gender is indicated by a code number, i.e.: 1. male; 2. female. Year of birth (column B) The year of birth should be given only for the holder(s) and/or manager(s) (categories 10 to 30 and 70 from groups regular unpaid labour UR or regular paid labour PR) using the four figures of the year of birth. Agricultural training of the manager (column T) The agricultural training should be given only the manager(s) (categories 10, 30 and 70 from groups unpaid regular labour UR or paid regular labour PR). The agricultural training is indicated by a code number, i.e.: 1. only practical agricultural experience; 2. basic agricultural training; 3. full agricultural training. Annual time worked (column Y1) Time worked should be indicated in hours for all groups and categories. It should refer to the time actually devoted to the work of the holding. In the case of less able workers the time worked should be reduced in proportion to their capacities. The time worked by piecework labour is estimated by dividing the total amount paid for the work by the hourly wage of a worker employed on a time basis. Total work force: number of annual units (column W1) Regularly employed work force is converted into annual work units. The number of annual work unit is not recorded for casual labour (both unpaid casual UC and paid casual PC labour). One annual work unit is equivalent to one person working full-time on the holding. One person cannot exceed one work unit equivalent, even if his actual working time exceeds the norm for the region and type of holding. A person who does not work the whole year on the holding represents a fraction of an annual unit. The annual work unit of each such person is obtained by dividing his actual annual working time by the normal annual working time of a full-time worker in the region under consideration and on the same type of holding. In the case of less able workers the annual work unit equivalent should be reduced in proportion to their capacities. Share of work for other gainful activities directly related to the holding (OGA) in % of annual time worked (column Y2) The share of work for OGA in terms of time worked is compulsory only for the casual labour (for both unpaid and paid casual labour). It is optional for the spouse(s) of the holder(s), the other unpaid regular labour, and the other paid regular labour. For each category concerned (40, 50, 60), it is given in % of hours worked during the accounting year. Share of work for other gainful activities directly related to the holding (OGA) in % of annual work units (column W2) The share of work for OGA in terms of annual work units is compulsory for all categories of labour except casual labour (both unpaid casual UC and paid casual PC labour). It is given in % of annual work unit for each category. Work on an agricultural holding Work on the holding includes all the work of organisation, supervision and execution, both manual and administrative, done in connection with the farm agricultural work and the work related to the other gainful activities (OGA) directly related to the holding:  Farm agricultural work  financial organisation and management (farm sales and purchases, bookkeeping, etc.),  work in the field (ploughing, sowing, harvesting, orchard maintenance, etc.),  livestock husbandry (feed preparation, feeding of animals, milking, care of livestock, etc.),  preparation of products for market, storage, direct sales of farm products, processing of farm products for self-consumption, production of wine and olive oil,  maintenance of buildings, machinery, equipment, hedges, ditches, etc.,  transport for the holding and carried out by the labour force of the holding,  Work for the other gainful activities directly related to the holding  Contractual work (using production means of the holding),  Tourism, accommodation and other leisure activities,  Processing of farm products (whether the raw material is produced on the holding or bought from outside), e.g. cheese, butter, processed meat ¦,  Production of renewable energy,  Forestry and wood processing,  Other OGA (fur animals, care farming, handicraft, aquaculture, ¦). The following are not included in the work of the holding:  work in production of fixed assets (construction or major repairs of buildings or machinery, planting of orchards, demolition of buildings, grubbing up of orchards, etc.),  work performed for the household of the holder or manager. Table D Assets Structure of the table: Category of assets Code (*) Column Group of information Value V OV Opening valuation AD Accumulated depreciation DY Depreciation of the current year IP Investment/Purchase, before deduction of subsidies S Subsidies SA Sales CV Closing valuation Code (*) Description of categories OV AD DY IP S SA CV 1010 Cash and equivalents      1020 Receivables      1030 Other current assets      1040 Inventories   2010 Biological assets  plants   3010 Agricultural land   3020 Land improvements 3030 Farm buildings 4010 Machinery and equipment 5010 Forest land including standing timber   7010 Intangible assets, tradable   7020 Intangible assets, non-tradable 8010 Other non-current assets The following categories of assets shall be used: 1010. Cash and equivalents Cash and other assets that can be easily converted to cash. 1020. Receivables Short-term assets, amounts owned to the holding, normally arising from business activities. 1030. Other current assets Any other assets that are easily sold or expected to be paid within a year. 1040. Inventories Stocks of products owned by the holding that can be used either as inputs or are held for sale whether produced by the holding or purchased. 2010. Biological assets  plants Values of all plants that have not been harvested yet (all permanent and standing crops). 3010. Agricultural land Agricultural land owned by the holding. 3020. Land improvements Land improvements (e.g. fencing, drainage, fixed irrigation equipment) belonging to the holder irrespective of the type of occupancy of the land. The amounts entered are subject to depreciation at column DY. 3030. Farm buildings Buildings belonging to the holder whatever the type of occupancy of the land. The heading must be completed and the amounts entered are subject to depreciation at column DY. 4010. Machinery and equipment Tractors, motor cultivators, lorries, vans, cars, major and minor farming equipment. The heading must be completed and the amounts entered are subject to depreciation at column DY. 5010. Forest land including standing timber Forest land in owner occupation included in the agricultural holding. 7010. Intangible assets  tradable All intangible assets that can be easily bought or sold (e.g. quotas and rights when they are tradable without land and an active market exists). 7020. Intangible assets  non-tradable All other intangible assets (e.g. software, licences, etc.). The heading must be completed and the amounts entered are subject to depreciation at column DY. 8010. Other non-current assets Other long-term assets. The heading must be completed and, if applicable, the amounts of depreciation recorded at column DY. Groups of information in Table D The groups of information are: (OV) opening valuation, (AD) accumulated depreciation, (DY) depreciation of the current year, (IP) investment or purchase before deduction of subsidies, (S) subsidies, (SA) sales, (CV) closing valuation. They are explained hereafter. There is only one column (V) value. Valuation methods The following valuation methods are used: fair value less the estimate point-of-sale costs amount for which an asset could be exchanged, or a liability settled, between knowledgeable, willing parties in an arms length transaction less the cost estimated to incur in relation to the sale 2010, 3010, 5010, 7010 historical cost nominal or original cost of an asset when acquired 3020, 3030, 4010, 7020 book value value at which an asset is carried on a balance sheet 1010, 1020, 1030, 1040, 8010 D.OV.XXXX.V Opening valuation Opening valuation is the value of assets at the beginning of the accounting year. For the farms present in the sample also in the previous year, the opening valuation has to be equal to the closing valuation of the previous year. D.AD.XXXX.V Accumulated depreciation Is the sum of depreciation of assets from the start of its life until the end of the previous period. D.DY.XXXX.V Depreciation of the current year Systematic allocation of the depreciable amount of an asset over its useful life. A table with the annual rates of depreciation applied by each Member State should be communicated to the Commission observing the same deadlines as those set for introduction of annual data. D.IP.XXXX.V Investments/Purchases Total expenditure on purchases, major repairs and the production of fixed assets during the accounting year. Where grants and subsidies have been received in respect of these investments, the amount expended before deducting the said grants and subsidies is entered in column IP. Purchases of minor items of machinery and equipment as well as of young trees and bushes for a minor replanting operation do not appear in these columns but are included in the costs for the accounting year. Major repairs which effectively increase the value of the machinery and equipment compared to their value before repair, are also included under this column, either as an integral part of the machinery or equipment depreciation, which, as appropriate, will be adjusted to take account of the extended life (due to the repairs) of the item in question or by spreading the cost of the major repairs over the expected useful life. The value of the fixed assets produced is to be assessed on the basis of their cost (including the value of the paid and/or unpaid labour) and must be added to the value of the fixed assets given under codes 2010 to 8010 of Table D Assets. D.S.XXXX.V Investment subsidies Current portion of all subsidies received (in previous or current accounting years) for assets recorded in this table. D.SA.XXXX.V Sales Total sales of assets during the accounting year. D.CV.XXXX.V Closing valuation Closing valuation is the value of assets at the end of the accounting year. Comments For items 2010, 3010, 5010 and 7010 the difference between OV+IP-SA and CV is considered as an income or loss (coming from both change in unit price and volume) for these assets for the accounting year. Information about Biological assets  animals is recorded in the Table J Livestock production. Table E Quotas and other rights Category of quota or right Code (*) Columns Group of information Owned quota Rented in quota Rented out quota Taxes N I O T QQ Quantity at the end of the accounting year  QP Quota purchase    QS Quota sold    OV Opening valuation    CV Closing valuation    PQ Payments for quota leased or rented in quota    RQ Receipts from leasing or renting out quota    TX Taxes    Code (*) Description 10 Milk 20 Suckler cow premiums 30 Ewe and goat premiums 40 Sugar beet 50 Organic manure 60 Entitlements for payments under single payment scheme except special rights 70 Entitlements for special rights The quantities of quota (owned quota, rented-in quota and rented-out quota) are compulsory items. Only the quantity as of the end of the accounting year is recorded. The values concerning quotas which can be traded separately from associated land are recorded in this table. The quotas which cannot be traded separately from associated land are only recorded in Table D Assets. The quotas originally acquired freely must be entered as well and valuated at current market values if they can be traded separately from land. Some data entries are simultaneously included, individually or as components of aggregates, at other groups or categories in Tables D Assets, H Inputs and/or I Crops. The following categories should be used: 10. Milk 20. Suckler cow premiums 30. Ewe and she-goat premiums 40. Sugar beet 50. Organic manure 60. Entitlements for payments under the single payment scheme (except special rights) 70. Entitlements for special rights under the single payment scheme. The following groups of information should be used: E.QQ. Quantity (to be recorded for columns N, I, O only) The units to be used are:  Categories 10 and 40 (milk and sugar beet): quintals,  Categories 20 and 30 (suckler cow premiums and ewe and goat premiums): number of basics units of premium,  Category 50 (organic manure): number of animals converted in standard units,  Category 60 (single payment scheme except special rights): number of entitlements/ares,  Category70 (special right under the single payment scheme): number of entitlements. E.QP. Quota purchased (to be recorded for column N only) The amount paid for purchase during the accounting year of quotas or other rights which can be traded separately from associated land should be recorded. E.QS. Quota sold (to be recorded for column N only) The amount received for sale during the accounting year of quotas or other rights which can be traded separately from associated land should be recorded. E.OV. Opening valuation (to be recorded for column N only) The value at opening valuation of the quantities at the holders own disposal, whether originally acquired freely or purchased, should be recorded at current market values, if the quotas can be traded separately from associated land. E.CV. Closing valuation (to be recorded for column N only) The value at closing valuation of the quantities at the holders own disposal, whether originally acquired freely or purchased, should be recorded at current market values if the quotas can be traded separately from associated land. E.PQ. Payments for quota leased or rented in quota (to be recorded for column I only) Amount paid for leasing or renting of quotas or other rights. Also included in rent paid under category 5070 (Rent paid) in Table H Inputs. E.RQ. Receipts from leasing or renting out quota (to be recorded for column I only) Amount received for renting or leasing of quotas or other rights. Also included under category 90900 (Other products and receipts) in Table I Crops. E.TX. Taxes, additional levy (column T) Category 10 (Milk): additional levy on milk due on the production for the accounting year, otherwise the amount paid. COLUMNS IN TABLE E Column N refers to owned quota, column I to rented-in quota, column O to rented-out quota, and column T to taxes. Table F Debts Structure of the table: Category of debts Code (*) Columns Group of information Short term Long-term S L OV Opening valuation CV Closing valuation Code (*) Description of categories S L 1010 Commercial standard 1020 Commercial special 1030 Family/private loans 1040 Other liabilities 2010 Payables  The amounts indicated should relate only to amounts still outstanding i.e. loans contracted minus the repayments already made. The following categories should be used: 1010. Debt  commercial standard  refers to loans not supported by any public policy targeting loan-taking. 1020. Debt  commercial special  refers to loans benefiting from a public policy support (interest subsidies, guarantees, etc.). 1030. Debt  family/private loans  loans concluded with a physical person thanks to their family/private relationship with the debtor. 1040. Other liabilities  liabilities other than loans or payables. 2010. Payables  amounts owed to suppliers. Two groups of information should be registered: (OV) opening valuation and (CV) closing valuation. There are two columns: (S) short-term liabilities and (L) long-term liabilities: Short-term liabilities  debt and other liabilities in respect of the holding due in less than one year. Long-term liabilities  debt and other liabilities in respect of the holding for duration of one year and over. Table G Value added tax (VAT) Structure of the table: Category of VAT systems Code (*) Group of information VAT system balance non-investments transactions balance investment transactions C NI I VA VAT systems in the farm Code (*) Description of categories 1010 Main VAT system in the farm 1020 Minority VAT system in the farm List of VAT systems for both categories C NI I Normal VAT system 1   Partial offsetting system 2 Data in monetary terms in the farm return are expressed exclusive of VAT. The following details on VAT should be provided as categories: 1010. Main VAT system in the farm 1. Normal VAT system  the VAT system which is guaranteed to be income-neutral for agricultural holdings as the VAT balance is cleared with tax authorities. 2. Partial offsetting system  the VAT system which does not guarantee to be income-neutral for agricultural holdings, although it may contain some approximate mechanism to offset VAT paid and received. 1020. Minority VAT system in the farm Codes as defined for the main VAT system. There is only one group of information (VA) VAT system in the farm. There are three columns: (C) code of the VAT system, (NI) balance non-investments transactions and (I) balance investment transactions. For the normal VAT system only its indication is entered. If the holding is subject to the partial offsetting system of VAT then also the VAT balance non-investments transactions and VAT balance investment transactions have to be provided. Table H Inputs Structure of the table: Category of inputs Code (*) Columns Group of information Value Quantity V Q LM Labour and machinery costs and inputs SL Specific livestock costs SC Specific crop costs and inputs OS Specific costs for other gainful activities FO Farming overheads Code (*) Group Description of categories V Q 1010 LM Wages and social security costs for paid labour  1020 LM Contract work and machinery hire  1030 LM Current upkeep of machinery and equipment  1040 LM Motor fuels and lubricants  1050 LM Car expenses  2010 SL Purchased concentrated feedstuffs for grazing stock (equines, ruminants)  2020 SL Purchased coarse fodder for grazing stock (equines, ruminants)  2030 SL Purchased feedstuffs for pigs  2040 SL Purchased feedstuffs for poultry and other small animals  2050 SL Farm-produced feedstuffs for grazing stock (equines, ruminants)  2060 SL Farm-produced feedstuffs for pigs  2070 SL Farm-produced feedstuffs for poultry and other small animals  2080 SL Veterinary expenses  2090 SL Other specific livestock costs  3010 SC Seeds and seedlings purchased  3020 SC Seeds and seedlings produced and used on the farm  3030 SC Fertilisers and soil improvers  3031 SC Quantity of N used in mineral fertilisers  3032 SC Quantity of P2O5 used in mineral fertilisers  3033 SC Quantity of K2O used in mineral fertilisers  3034 SC Purchased manure  3040 SC Crop protection products  3090 SC Other specific crop costs  4010 OS Specific costs for forestry and wood processing  4020 OS Specific costs for crop processing  4030 OS Specific costs for cows milk processing  4040 OS Specific costs for buffalos milk processing  4050 OS Specific costs for sheeps milk processing  4060 OS Specific costs for goats milk processing  4070 OS Specific costs for meat processing and other animal products processing  4090 OS Other specific costs for other gainful activities  5010 FO Current upkeep of land improvements and buildings  5020 FO Electricity  5030 FO Heating fuels  5040 FO Water  5051 FO Agricultural insurance  5055 FO Other farm insurance  5061 FO Taxes and other dues  5062 FO Taxes on land and buildings  5070 FO Rent paid, total  5071 FO Rent paid for land  5080 FO Interest and financial charges paid  5090 FO Other farming overheads  Farm inputs (costs in cash and in kind, and quantities of selected inputs) relate to the consumption of productive resources (including farm use of own produced inputs) corresponding to the output of the farm during the accounting year or to the consumption of those resources during the accounting year. When certain use relates partly to private use and partly to farm use (e.g. electricity, water, heating fuels and engine fuels, etc.) only the latter part should be included in the farm return. The proportion of the use of private cars corresponding to their use for farm purposes should also be included. In calculating costs relating to the output of the accounting year the purchases and farm use during the year should be adjusted for valuation changes (including changes in cultivations). For each item the total of costs paid for and the value of the farm use should be recorded separately. Where the costs indicated are for the total consumption of inputs during the accounting year but do not correspond to production during that year, changes in stocks of inputs (including costs accruing to growing crops) should be indicated under an appropriate code of circulating capital. When the holdings production resources (paid or unpaid labour, machinery or equipment) are used to increase fixed assets (construction or major repairs of machinery, construction, major repairs or even demolition of buildings, planting or felling of fruit trees), the corresponding costs  or an estimate thereof  are not to be included in the working costs of the holding. In any case, labour costs and hours worked to produce fixed assets are to be excluded from both costs and data on labour. In exceptional cases, if certain costs (other than labour costs) used to produce fixed assets cannot be calculated separately (e.g. use of the holdings tractor) and if these expenses are then included under costs, an estimate of all these costs used to produce fixed assets is to be entered in Table I Crops with the category of crop code 90900 (Other). The costs relating to consumption of capital assets are represented by depreciation, hence expenditure on acquisition of capital assets should not be treated as a farm cost. For instructions on depreciation see in Table D Assets. Expenditure on cost items compensated during the accounting year or later (e.g. repairs to a tractor as a result of an accident covered by an insurance policy or by a third party liability) should not be entered as farm costs, and the corresponding receipts should not be included in the farms accounts. Receipts from resale of purchased supplies are to be deducted from corresponding inputs. Grants and subsidies related to costs are not deducted from the corresponding cost items but are entered under appropriate codes 3100 to 3900 in Table M Subsidies (see instructions regarding those codes). Investment grants and subsidies are shown in Table D Assets. Costs also include any expenditure on purchases relating to each cost item. Inputs are classified as follows: 1010. Wages and social security costs for paid labour This item includes the following:  salaries and wages actually paid in cash to wage earners irrespective of the basis of remuneration (piecework or by the hour), with deduction of any social allowances paid to the holder as employer to offset the payment of a salary which does not correspond to actual work done (e.g. absence from work due to an accident, vocational training, etc.),  salaries and wages in kind (e.g. lodging, board, housing, farm produce, etc.),  bonuses for productivity or qualifications, gifts, gratuities, share of profits,  other expenditure associated with labour (recruitment expenses),  social security payments incumbent upon the employer and those paid by him on behalf of and instead of the employee,  occupational accident insurance. The holders personal social security charges and insurance and those of unpaid labour should not be regarded as farm costs. The amounts received by unpaid workers (which by definition are lower than a normal wage  see definition of unpaid labour) should not appear in the farm return. Allowances (in cash or in kind) paid to retired paid workers no longer employed on the holding should not be entered under this item but under the code Other farming overheads. 1020. Contract work and machinery hire This item includes the following:  total expenditure in respect of work on the farm carried out by agricultural contractors. This generally includes the cost of the use of equipment (including fuel) and the work. In case the cost of the materials employed other than fuel (i.e. crop protection products, fertilisers and seeds) is also included in the contract, the cost of these materials should be excluded. This amount (if necessary by estimation) should be entered under the corresponding cost item (e.g. pesticides to be recorded under code 3040 Crop protection products),  cost of hiring machines operated by the farms labour. The fuel costs related to the use of the rented machinery, should be recorded under code 1040 Motor fuels and lubricants,  cost of leasing machines operated by the farms labour. The fuel and maintenance costs of leased machines should be recorded under the relevant codes (codes 1030 Current upkeep of machinery and equipment and 1040 Motor fuels and lubricants). 1030. Current upkeep of machinery and equipment Cost of upkeep of machinery and equipment and of minor repairs not affecting the market value of the appliances (payment of mechanic, cost of replacement parts, etc.). This item includes purchases of minor equipment, the cost of saddlery and horse shoeing, the purchase of tyres, forcing frames, protective clothing for unsanitary work, detergents for the cleaning of equipment in general, and the proportion of the cost of private cars corresponding to their use for farm purposes (see also code 1050). Detergents used for cleaning livestock equipment (e.g. milking machines) are entered under code 2090 Other specific livestock costs. Major repairs which increase the value of equipment, compared with its value before repairs, are not included under this code (see also instructions on depreciation in Table D Assets). 1040. Motor fuels and lubricants This item also includes the proportion of fuel and lubricant costs for private cars corresponding to their use for farm purposes (see also code 1050). Where the products are employed both as motor fuels and as heating fuels, the total sum is divided into two codes: 1040. Motor fuels and lubricants. 5030. Heating fuels. 1050. Car expenses Where the farm proportion of expenditure on private cars is calculated arbitrarily (e.g. a fixed amount per km), these costs are indicated under this code. Feedstuffs Used feedstuffs are divided into those purchased and those produced on the farm. The purchased feedstuffs include mineral licks, milk products (bought or returned to the farm) and products for the preservation and storage of feedstuffs, as well as the expenditure on agistment, on the use of common pasture and grazing land not included in the UAA and on renting forage land not included in the UAA. Purchased litter and straw are also included with purchased feedstuffs. Feedstuffs purchased for grazing stock are subdivided into concentrated feedstuffs and coarse fodder (including agistments and expenditure on the use of common pastures, grazing land and forage land not included in the UAA, and purchased litter and straw). The code 2010 Purchased concentrated feedstuffs for grazing stock (equines, ruminants) includes in particular oilcakes, compound feeds, cereals, dried grass, dried sugar beet pulp, fish meal, milk and dairy products, minerals and products for the preservation and storage of such feedstuffs. Expenditure on work carried out by agricultural contractors for the production of coarse fodder, e.g. silage, is entered under code 1020 Contract work and machinery hire. Feedstuffs produced and used on the farm include saleable farm products used as feedstuffs (including milk and milk products but excluding milk suckled by calves, which is not taken into account). Litter and straw produced on the holding are only included if they are a saleable product in the region and year in question. The following breakdown is to be given: Purchased feedstuffs: 2010 Purchased concentrated feedstuffs for grazing stock (equines, ruminants) 2020 Purchased coarse fodder for grazing stock (equines, ruminants) 2030 Purchased feedstuffs for pigs 2040 Purchased feedstuffs for poultry and other small animals Farm-produced feedstuffs used on farms: 2050 Farm-produced feedstuffs for grazing stock (equines, ruminants) 2060 Farm-produced feedstuffs for pigs 2070 Farm-produced feedstuffs for poultry and other small animals 2080. Veterinary expenses Cost of veterinary fees and medicines. 2090. Other specific livestock costs All expenditure relating directly to livestock production for which there is no separate provision in the other Table H codes: stud fees, artificial insemination, castration, milk tests, subscription and registration in herd-books, detergents for cleaning livestock equipment (e.g. milking machines), packing materials for livestock products, costs of storage and market preparation of livestock products of the farm done outside the farm, cost of marketing the livestock products of the farm, cost of disposal of excess manure, etc. It includes also short-term rent of buildings used to house animals or store products in connection therewith. It excludes specific costs of animal products processing recorded under codes 4030 to 4070 of Table H. 3010. Seeds and seedlings purchased All purchased seeds and seedlings, including bulbs, corms and tubers. The costs of young trees and bushes for a new plantation represent an investment and should appear either under Table D code 2010 Biological assets  plants or under Table D code 5010 Forest land including standing timber. However the costs of young trees and bushes for a minor replanting operation are to be considered costs for the accounting year and are to be indicated under the present code except for those relating to forests linked to the agricultural holding which are to be entered under code 4010 Specific costs for forestry and wood processing. The costs of processing the seeds (sorting, disinfection) are also included under this code. 3020. Seeds and seedlings produced and used on the farm All seeds and seedlings (including bulbs, corms and tubers) produced and used on the farm. 3030. Fertilisers and soil improvers All purchased fertilisers and soil improvers (e.g. lime) including compost, peat and manure (excluding manure produced on the holding). Fertilisers and soil improvers used for forests forming part of the agricultural holding are to be entered under code 4010 Specific costs for forestry and wood processing. 3031. Quantity of nitrogen (N) in mineral fertilisers used Total quantity (weight) of nitrogen in terms of N in mineral fertilisers used, estimated on the basis of the quantity of mineral fertilisers and their N content. 3032. Quantity of phosphorus (P2O5) in mineral fertilisers used Total quantity (weight) of phosphorus in terms of P2O5 in mineral fertilisers used, estimated on the basis of the quantity of mineral fertilisers and their P2O5 content. 3033. Quantity of potassium (K2O) in mineral fertilisers used Total quantity (weight) of potassium in terms of K2O in mineral fertilisers used, estimated on the basis of the quantity of mineral fertilisers and their K2O content. 3034. Purchased manure Value of purchased manure. 3040. Crop protection products All material for the protection of crops and plants against pests and diseases, predators, bad weather, etc. (insecticides, fungicides, herbicides, poisoned baits, bird scarers, anti-hail shells, frost protection, etc.). If the crop protection operations are carried out by a contractor and if the cost of the protection materials used is not separately known, the total should be entered under code 1020 Contract work and machinery hire. Protective materials used for forests forming part of the agricultural holding are to be entered under code 4010 Specific costs for forestry and wood processing. 3090. Other specific crop costs All costs having a direct connection with crop production (including permanent meadows and grassland) for which there is no separate provision in the other cost items: packing and binding materials, string and rope, cost of soil analysis, crop competition costs, plastic coverings (e.g. for strawberry growing), supplies for the preservation of crops, storage and market preparation of crops done outside the farm, cost of marketing the crop products of the farm, sums paid for the purchase of marketable standing crops or to rent land for a period of less than one year to grow marketable crops, supplies of grapes and olives processed on the holding, etc. Excludes specific costs for processing of crops other than grapes and olives, which should be recorded under code 4020. Includes also short-term rent of buildings used for marketable crops. 4010. Specific costs for forestry and wood processing Fertilisers, protective materials, miscellaneous specific costs. Labour costs, contract work and mechanisation are not included; these are shown under the appropriate cost codes. 4020. Specific costs for crop processing Ingredients, raw materials or semi-processed products, own or purchased and other specific costs of crop processing (e.g. the specific packaging or marketing costs). Labour costs, contract work and mechanisation are not included; these are shown under the appropriate cost codes. 4030. Specific costs for cows milk processing Ingredients, raw materials or semi-processed products, own or purchased and other specific cows milk processing (e.g. the specific packaging or marketing costs). Labour costs, contract work and mechanisation are not included; these are shown under the appropriate cost codes. 4040. Specific costs for buffalos milk processing Ingredients, raw materials or semi-processed products, own or purchased and other specific costs of buffalos milk processing (e.g. the specific packaging or marketing costs). Labour costs, contract work and mechanisation are not included; these are shown under the appropriate cost codes. 4050. Specific costs for sheeps milk processing Ingredients, raw materials or semi-processed products, own or purchased and other specific costs of sheeps milk processing (e.g. the specific packaging or marketing costs). Labour costs, contract work and mechanisation are not included; these are shown under the appropriate cost codes. 4060. Specific costs for goats milk processing Ingredients, raw materials or semi-processed products, own or purchased and other specific costs of goats milk processing (e.g. the specific packaging or marketing costs). Labour costs, contract work and mechanisation are not included; these are shown under the appropriate cost codes. 4070. Specific costs for meat processing and other animal products processing Ingredients, raw materials or semi-processed products, own or purchased and other specific costs of processing meat or other animal products not mentioned under codes 4030 to 4060 (e.g. the specific packaging or marketing costs). Labour costs, contract work and mechanisation are not included; these are shown under the appropriate cost codes. 4090. Other specific costs for other gainful activities Raw materials, own or purchased and other specific costs of other gainful activities. Labour costs, contract work and mechanisation are not included; these are shown under the appropriate cost codes. 5010. Current upkeep of land improvements and buildings Maintenance (tenant-type) of buildings and land improvements including greenhouses, frames and supports. The purchase of building materials for the current upkeep of buildings should be entered under this code. The purchase of building materials for new investments should be entered under the appropriate codes in the Investment/Purchase column of Table D Assets. The cost of major repairs to buildings which increases their value (major maintenance) is not included under this code. These costs are shown as investment in Table D code 3030 Farm buildings. 5020. Electricity Total consumption of electricity for farm business use. 5030. Heating fuels Total consumption of heating fuels for farm business use including the heating of glasshouses. 5040. Water Cost of connection to the mains and consumption of water for all farm purposes including irrigation. The costs of using farm-owned water equipment are to be entered in the appropriate codes: depreciation of machinery and equipment, current upkeep of machinery and equipment, motor fuels, electricity. 5051. Agricultural insurance The cost of insurance of agricultural production income or any of its components, including insurance against death of livestock and damage to crops, etc. 5055. Other farm insurance All insurance premiums covering other farm risks (except agricultural), such as the holders third-party liability, fire, flood damages, except insurance premiums covering accidents at work shown under code 1010 of this table. It includes insurance premiums for the buildings. 5061. Farm taxes and other dues All taxes and other dues relating to the farm business, including those levied in connection with environmental protection measures, but excluding VAT and taxes levied on land, buildings or labour. Direct income taxes of the holder are not to be counted as farm costs. 5062. Taxes and other charges on land and buildings Taxes, rates and other charges payable in respect of the ownership of farmland and buildings in owner-occupation and sharecropping. 5070. Rent paid Rent paid (in cash or in kind) for rented land, buildings, quotas and other rights for the farm business. Only the farm business part of farmhouses and other rented buildings should be entered. Leasing or renting costs of quotas not attached to land should also be entered in Table E. 5071. Of which rent paid for land 5080. Interest and financial charges paid Interest and financial charges on borrowed capital (loans) obtained for farm purposes. This information is compulsory. Subsidies on interest are not deducted but are entered in Table M under code 3550. 5090. Other farming overheads All other farming costs not mentioned under the preceding codes (accountants fees, secretarial services and office expenses, telephone charges, miscellaneous contributions and subscriptions, etc.). Table I Crops Structure of the table: Category of crop Code (*) Type of crop Code (**) Missing data Code (***) Group of information Columns Total area of which is irrigated of which is used for energy crops of which is used for GMO Quantity Value TA IR EN GM Q V A Area   OV Opening valuation      CV Closing valuation      PR Production      SA Sales     FC Farm household consumption and benefits in kind      FU Farm use      For the category of crop, the following codes should be used: Code (*) Description Cereals for the production of grain (including seeds) 10110 Common wheat and spelt 10120 Durum wheat 10130 Rye 10140 Barley 10150 Oats 10160 Grain maize 10170 Rice 10190 Other cereals for the production of grain Dried pulses and protein crops for the production of grain (including seed and mixtures of cereals and pulses) 10210 Peas, field beans and sweet lupines 10220 Lentils, chickpeas and vetches 10290 Other protein crops 10300 Potatoes (including early potatoes and seed potatoes) 10310 Potatoes for starch 10390 Other potatoes 10400 Sugar beet (excluding seed) 10500 Fodder roots and brassicas (excluding seed) Industrial crops 10601 Tobacco 10602 Hops 10603 Cotton 10604 Rape and turnip rape 10605 Sunflower 10606 Soya 10607 Linseed (oil flax) 10608 Other oil seed crops 10609 Flax 10610 Hemp 10611 Other fibre plants 10612 Aromatic plants, medical and culinary plants 10613 Sugar cane 10690 Other industrial crops not mentioned elsewhere Fresh vegetables, melons and strawberries of which: Outdoor or under low (not accessible) protective cover 10711 Open field 10712 Market gardening 10720 Under glass or under other (accessible) protective cover Details for all sub headings of fresh vegetables, melons and strawberries: 10731 Cauliflower and broccoli 10732 Lettuce 10733 Tomatoes 10734 Sweet corn 10735 Onions 10736 Garlic 10737 Carrots 10738 Strawberries 10739 Melons 10790 Other Flowers and ornamental plants (excluding nurseries) 10810 Outdoor or under low (not accessible) protective cover 10820 Under glass or under other (accessible) protective cover Details for all sub headings of flowers and ornamental plants (excluding nurseries): 10830 Flower bulbs, corms and tubers. 10840 Cut flowers and flower buds 10850 Flowering and ornamental plants. Plants harvested green: 10910 Temporary grass Other plants harvested green: 10921 Green maize 10922 Leguminous plants 10923 Other plants harvested green but not mentioned elsewhere 11000 Arable land seed and seedlings 11100 Other arable land crops Fallow land: 11210 Fallow land without any subsidies 11220 Fallow land subject to the payment of subsidies, with no economic use 11300 Land ready for sowing leased to others, including land made available to employees as a benefit in kind. 20000 Kitchen gardens Permanent grassland 30100 Pasture and meadow, excluding rough grazings 30200 Rough grazings 30300 Permanent grassland no longer used for production purposes and eligible for the payment of subsidies Permanent crops Fruit species, of which: 40111 Apples 40112 Pears 40113 Peaches and nectarines 40114 Other fruit of temperate zones 40115 Fruit of subtropical or tropical zones 40120 Berry species 40130 Nuts Citrus plantations 40210 Oranges 40220 Tangerines, mandarins, clementines and similar small fruit 40230 Lemons 40290 Other citrus fruit Olive plantations 40310 Table olives 40320 Olives for oil production (sold in the form of fruit) 40330 Olive oil 40340 Olive by-products Vineyards 40411 Quality wine with protected designation of origin (PDO) 40412 Quality wine with protected geographical indication (PGI) 40420 Other wines 40430 Table grapes 40440 Raisins 40451 Grapes for quality wine with protected designation of origin (PDO) 40452 Grapes for quality wine with protected geographical indication (PGI) 40460 Grapes for other wines 40470 Miscellaneous products of vines: grape must, juice, brandy, vinegar and others produced on the farm 40480 Vine by-products (marc, lees) 40500 Nurseries Other permanent crops 40610 Christmas trees 40690 Other 40700 Permanent crops under glass 40800 Growth of young plantations Other land 50100 Unutilised agricultural land 50200 Wooded area 50210 of which short rotation coppices 50900 Other land (land occupied by buildings, farmyards, tracks, ponds, quarries, infertile land, rock, etc.) 60000 Mushrooms Other products and receipts 90100 Receipts from renting out agricultural land 90200 Compensation by crop insurance not allocable to specific crops 90300 Crop by-products other than from olives and wine 90310 Straw 90320 Sugar beet tops 90330 Other by-products 90900 Other The types of crop codes are to be selected form the list below: Code (**) Description 0 Not applicable: this code is to be used in the case of processed products, stocks and by-products. 1 Field scale crops  main crop, combined crop: field scale main- and combined crops comprise:  single crops, i.e. crops which are the only ones grown on a given area during the accounting year,  mixed crops: crops sown, cultivated and harvested together and producing a mixture as the final product,  crops grown successively in the course of the accounting year on a given area, the crop which remains longest in the ground,  crops growing for some time together on the same land and each normally producing a distinct harvest in the course of the accounting year. The total area is divided between these crops in proportion to the area actually occupied by each,  fresh vegetables, melons and strawberries grown in open field. 2 Field scale crops  follow up crop(s): field scale follow up crops comprise crops grown in succession during the accounting year on a given area and not regarded as main crops. 3 Open ground market garden crops and flowers: open ground market garden crops and flowers comprise fresh vegetables, melons and strawberries grown in market gardens in the open and open-grown flowers and ornamental plants. 4 Crops under accessible protective cover: crops under accessible protective cover comprise fresh vegetables, melons and strawberries under shelter, flowers and ornamental plants (annual or perennial) under shelter, permanent crops under shelter. The missing data codes are to be selected form the list below: Code (***) Description 0 No data missing 1 No entry area: this code should be entered when the area covered by a crop is not given, for example in the case of sales of marketable crop products purchased as standing crops or coming from land rented for a period of less than one year on an occasional basis, and in the case of production obtained by processing crop products. 2 No entry production (under contract): this code should be entered for the crops under contract when, because of the conditions of sale, the actual production cannot be stated. 3 No entry production (not under contract): this code should be entered when, because of the conditions of sale, the actual production cannot be stated and the crops are not under contract. 4 No entry area and production: this code should be entered when area and actual production are missing. The information on crop production during the accounting year are to be recorded in the format of Table I Crops. Information on each crop is to be recorded in a separate table. The content of the table is defined by selecting a category of crop code, the type of crop code and the missing data code. Detailed information concerning potatoes (codes 10310, 10390), fresh vegetables, melons and strawberries (codes 10731, 10732, 10733, 10734, 10735, 10736, 10737, 10738, 10739, 10790), flowers and ornamental plants (codes 10830, 10840, 10850) and by-products (codes 90310, 90320, 90330) has to be provided only if the data is available in the farm accounts. GROUPS OF INFORMATION IN TABLE I Table I has seven rows containing the groups of information. These are area (A), opening valuation (OV), closing valuation (CV), production (PR), sales (SA), farm household consumption and benefits in kind (FC) and farm use (FU). Table I has six columns where for each crop the total area (TA), the area which is irrigated (IR), the area which is used for energy crops (EN), the area which is used for the production of GMO crops (GM), the quantity of production and sales (Q) and the value (V) are to be recorded. In the following it is described for each group of information which columns have to be completed: A Area For the group of information area (A), the total area (TA), the area which is irrigated (IR), the area which is used for energy crops (EN) and the area which is used for the production of GMO crops (GM) are to be recorded. In each case the area is to be given in ares (100 ares = 1 hectare), except in the case of land used for mushroom growing which is given in square metres. OV Opening valuation For the group of information opening valuation (OV), the value (V) of products in stock (storage) at the beginning of the accounting year is to be recorded. The products should be valued at farm-gate prices on the day of valuation. CV Closing valuation For the group of information closing valuation (CV), the value (V) of products in stock (storage) at the end of the accounting year is to be recorded. The products should be valued at farm-gate prices on the day of valuation. PR Production For the group of information production (PR) the quantities of crops produced (Q) during the accounting year (excluding any losses in the field and at the farm) are to be recorded. These quantities are indicated for the principal products of the holding (except by-products). These quantities should be indicated in quintals (100 kg) with the exemption of wine and wine-related products, which are expressed in hectolitres. When, because of the conditions of sale, actual production in quintals cannot be determined (see sales of standing crops and crops under contract), missing data code 2 should be entered for the crops under contract and code 3 in the other cases. SA Total sales For the group of information total sales (SA) the quantity of sales (Q) and the value of sales (V) of products in stock at the start of the accounting year or harvested during the year are to be recorded. When marketing costs, if any, are known, they are not deducted from the sales total, but should be recorded in Table H Inputs. FC Farm household consumption and benefits in kind For the group of information farm household consumption and benefits in kind (FC) the value (V) of the products consumed by the holders household and/or used for payments in kind for goods and services (including remuneration in kind) are to be recorded. The products in question are valued at farm-gate prices. FU Farm use For the group of information farm use (FU) the farm-gate value (V) of the holdings products in stock (storage) at the beginning of the accounting year and/or produced during the year, used as inputs on the holding during the year are to be recorded. This includes:  animal feed: the farm-gate value of the holdings saleable products (products which are currently marketable) used during the year as animal feed. The holdings straw used on the farm (as fodder and bedding) is valued only when it is a saleable product in the region and for the year under consideration. The products concerned are valued at the farm-gate selling price,  seeds: the farm-gate value of saleable farm products used as seed for crops during the year,  other farm use (including products from the holding used for the preparation of meals for holidaymakers). Table J Livestock production Structure of the table: Category of livestock Code (*) Columns Group of Information Average number Number Value A N V AN Average number   OV Opening valuation  CV Closing valuation  PU Purchases  SA Total Sales  SS Sales for slaughtering  SR Sales for further rearing/breeding  SU Sales with unknown destination  FC Farmhouse consumption  FU Farm use  Code (*) Description 100 Equidae 210 Bovine animals, under one year old, male and female 220 Bovine animals, one but less than two years old, male 230 Bovine animals, one but less than two years old, female 240 Male bovine animals, two years old and over 251 Breeding heifers 252 Heifers for fattening 261 Dairy cows 262 Buffalo cows 269 Other cows 311 Ewes, Breeding females 319 Other sheep 321 Goats, breeding females 329 Other goats 410 Piglets having a live weight of under 20 kilograms 420 Breeding sows weighing 50 kilograms and over 491 Pigs for fattening 499 Other pigs 510 Poultry  broilers 520 Laying hens 530 Other poultry 610 Rabbits, breeding females 699 Other rabbits 700 Bees 900 Other animals Categories of livestock The following categories of stock should be distinguished: 100. Equidae Includes also race- and riding horses, donkeys, mules, hinnies, etc. 210. Bovine animals, under one year old, male and female 220. Bovine animals, one but less than two years old, male 230. Bovine animals, one but less than two years old, female Excluding female bovine animals which have calved. 240. Male bovine animals, two years old and over 251. Breeding heifers Female bovine animals two years old or more which have not yet calved and which are intended for breeding. 252. Heifers for fattening Female bovine animals two years old or more which have not yet calved and which are not intended for breeding. 261. Dairy cows Female bovine animals which have calved (including those less than two years old) which are kept exclusively or principally for milk production for human consumption or processing as dairy products. Includes cull dairy cows. 262. Buffalo cows Female buffalo animals which have calved (including those less than two years old) which are kept exclusively or principally for milk production for human consumption or processing as dairy products. Includes cull buffalos cows. 269. Other cows 1. Female bovine animals which have calved (including those less than two years old) which are kept exclusively or principally for production of calves and whose milk is not used for human consumption or processing as dairy products. 2. Cows for work. 3. Non-dairy cull cows (whether or not fattened before slaughter). Categories 210 to 252 and 269 also include the corresponding categories of buffaloes and female buffaloes. 311. Ewes, Breeding females Ewes one year old or more intended for breeding. 319. Other sheep Sheep of all ages excluding ewes. 321. Goats, breeding females 329. Other goats Goats other than breeding females. 410. Piglets having a live weight of under 20 kilograms Piglets of less than 20 kg live weight. 420. Breeding sows weighing 50 kilograms and over Breeding sows of 50 kg or more excluding cull sows (see category 499 Other pigs). 491. Pigs for fattening Pigs for fattening of 20 kg live weight or more, excluding cull sows and boars (see category 499 Other pigs). 499. Other pigs Pigs of 20 kg live weight or more excluding breeding sows (see category 420) and pigs for fattening (see category 491). 510. Poultry  broilers Table chickens. Excluding laying hens and cull hens. Not including chicks. 520. Laying hens Including pullets, laying hens, cull hens and breeding cocks for laying hens. Pullets are young hens which have not yet begun to lay. Not including chicks. 530. Other poultry Includes ducks, turkeys, geese, guinea fowl, ostriches and breeding males (excluding for laying hens). Includes breeding females. Not including chicks. 610. Rabbits, breeding females 699. Other rabbits 700. Bees To be indicated in number of occupied hives. 900. Other animals Includes chicks, deer, bison and fish. Includes also ponies and other animals used for farm tourism. Excludes products of other animals (see Table K, category 900). GROUPS OF INFORMATION IN TABLE J J.AN. Average number (to be recorded for column A only) Each unit refers to the presence of one animal on the holding for one year. Animals are counted in proportion to the length of time they have been on the holding during the accounting year. The average number is determined either by means of periodical inventories or by the recording of arrivals and departures. It includes all animals present on the holding, also animals raised or fattened under contract (animals not belonging to the holding, which are raised or fattened there in such a manner that the activity merely constitutes a service rendered by the holder, who does not assume the financial risk normally associated with the rearing or fattening of such animals) and animals taken or given into agistment for the period of the year during which they are present on the holding. Average Number (column A) The average number is expressed to two decimal places, except for poultry and rabbits where whole numbers should be given. This information should not be provided for the other animals (category 900). J.OV Opening valuation Livestock belonging to the holding at the beginning of the accounting year, whether or not they are on the holding at that time. Number (column N) Number of livestock should be indicated in heads or in number for beehives, expressed to two decimal places. This information should not be provided for the other animals (category 900). Value (column V) Value of livestock should be determined at fair value less estimated point-of-sale costs on the day of valuation. This information should not be provided for beehives (category 700). J.CV Closing valuation Livestock belonging to the holding at the end of the accounting year, whether or not they are on the holding at that time. Number (column N) Number of livestock should be indicated in heads or in number for beehives, expressed to two decimal places. This information should not be provided for the other animals (category 900). Value (column V) Value of livestock should be determined at fair value less estimated point-of-sale costs on the day of valuation. This information should not be provided for beehives (category 700). J.PU Purchases Refer to the total livestock purchased during the accounting year. Number (column N) Number of livestock should be indicated in heads, expressed to two decimal places. This information should not be provided for the other animals (category 900). Value (column V) Value of purchases includes purchasing costs. The related grants and subsidies are not deducted from the total of these purchases, but are specified in Table M Subsidies in the appropriate category (codes 5100 to 5900). J.SA Total sales Refer to the total of the livestock sold during the accounting year. It includes the sales to consumers for their own consumption of livestock or of meat whether the animals are slaughtered on the farm or not. Number (column N) Number of livestock should be indicated in heads, expressed to two decimal places. This information should not be provided for the other animals (code 900). Value (column V) When the marketing costs, if any, are known they are not deducted from the sales total but these costs are given under code 2090 (Other specific livestock costs). The related grants and subsidies are not included in the sales total, but are specified in Table M Subsidies in the appropriate category (codes 2110 to 2900). J.SS Sales for slaughtering Refer to the livestock sold during the accounting year for which the destination is slaughtering. This information should not be provided for breeding heifers (code 251), bees (code 700) and other animals (code 900). Number (column N) See Total sales Value (column V) See Total sales J.SR Sales for further rearing or breeding Refer to the livestock sold during the accounting year for which the destination is further rearing or breeding. This information should not be provided for heifers for fattening (code 252), bees (code 700) and other animals (code 900). Number (column N) See Total sales Value (column V) See Total sales J.SU Sales with unknown destination Refer to the livestock sold during the accounting year for which the destination is unknown. This information should not be provided for bees (code 700) and other animals (code 900). Number (column N) See Total sales Value (column V) See Total sales J.FC Farmhouse consumption and benefits in kind Refer to the livestock consumed by the farm household or used for benefits in kind during the accounting year. Number (column N) Number of livestock should be indicated in heads, expressed to two decimal places. This information should not be provided for the other animals (category 900). Value (column V) Value of livestock should be determined at fair value. J.FU Farm use Refer to the livestock used as inputs for a further processing in the context of other gainful activities on the holding during the accounting year. This includes livestock used for:  catering, tourism accommodation,  processing of livestock into meat products and feed. Sales of livestock or of meat whether the animals are slaughtered on the farm or not are excluded (see information on sales SA). This value is also recorded in Table H, as costs for the other gainful activities directly related to the holding using code 4070 (specific costs for meat processing and other animal products processing). Number (column N) Number of livestock should be indicated in heads, expressed to two decimal places. This information should not be provided for the other animals (category 900). Value (column V) Value of livestock should be determined at fair value. Table K Animal products and services Structure of the table: Category of animal products or services Code (*) Missing data Code (**) Columns Group of Information Quantity Value Q V OV Opening valuation CV Closing valuation PR Production  SA Sales FC Farmhouse consumption FU Farm use Code (*) Description 261 Cows milk 262 Buffalos cows milk 311 Sheeps milk 321 Goats milk 330 Wool 531 Eggs for human consumption (all poultry) 532 Eggs for hatching (all poultry) 700 Honey and products of bee-keeping 800 Manure 900 Other animal products 1100 Contract rearing 1120 Cattle under contract 1130 Sheep and/or goats under contract 1140 Pigs under contract 1150 Poultry under contract 1190 Other animals under contract 1200 Other animal services Code (**) Description 0 Code 0 is entered when no data are missing. 1 Code 1 should be entered in the case of production obtained by processing purchased animal products. 2 Code 2 should be entered for the animal production under contract when, because of the conditions of sale, the actual production cannot be stated (column Q). 3 Code 3 should be entered when, because of the conditions of sale, the actual production cannot be stated (column Q) and the animal production is not under contract. 4 Code 4 should be entered when the actual production is missing. Categories of animal products and services The following categories of animal products and services should be distinguished: 261. Cows milk 262. Buffalos cows milk 311. Sheeps milk 321. Goats milk 330. Wool 531. Eggs for human consumption (all poultry) 532. Eggs for hatching (all poultry) 700. Honey and products of bee-keeping: honey, hydromel and other products and by-products of bee-keeping 800. Manure 900. Other animal products (stud fees, embryos, wax, goose or duck liver, milk of other animals, etc.) 1100. Contract rearing Amount of receipts for contract rearing corresponding mainly to payment for services rendered and where the holder does not assume the economic risk normally involved in rearing or fattening these animals. Details of category 1100 Contract rearing: Details are to be entered if they are available in the holdings accounts. 1120. Cattle under contract 1130. Sheep and/or goats under contract 1140. Pigs under contract 1150. Poultry under contract 1190. Other animals under contract 1200. Other animal services Amount of receipts for other animal services (agistment, etc.) Missing data codes The following missing data codes should be used: Code 0 : Code 0 is entered when no data are missing. Code 1 : Code 1 should be entered in the case of production obtained by processing purchased animal products. Code 2 : Code 2 should be entered for the animal production under contract when, because of the conditions of sale, the actual production cannot be stated (column Q). Code 3 : Code 3 should be entered when, because of the conditions of sale, the actual production cannot be stated (column Q) and the animal production is not under contract. Code 4 : Code 4 should be entered when the actual production is missing. GROUPS OF INFORMATION IN TABLE K For the manure (code 800) only the information on sales (SA) should be provided. For the other animal products (code 900) information should be provided only in value (in column V) as the quantity can not be provided for an aggregate of heterogeneous products. For animal services such as contract rearing (codes 1100 to 1190) and others (code 1200) the only information to provide concern the receipts that should be recorded under the information on sales (SA) in column value (V). Quantity (column Q) These quantities should be indicated in quintals (100 kg) except in the case of eggs (codes 531 and 532), which are given in thousands. In the case of honey and other products of bee-keeping (code 700), the quantity is expressed in honey equivalents. OV Opening valuation The products in stock (storage) at the beginning of the accounting year, excluding livestock. Quantity (column Q) See instructions for Table K. Value (column V) The products should be valued at fair value on the day of valuation. CV Closing valuation The value of products in stock (storage) at the end of the accounting year, excluding livestock. Quantity (column Q) See instructions for Table K. Value (column V) The products should be valued at fair value on the day of valuation. PR Production during the accounting year Quantity (column Q) The quantities of animal products produced during the accounting year (excluding any losses). These quantities are indicated for the principal products of the holding (except by-products). The production used for processing in the framework of other gainful activities related to the farm is included. Milk suckled by calves is not included in the production. SA Sales Total of products sold during the accounting year, in stock at the start of the accounting year and produced during the year. Quantity (column Q) See instructions for Table K. Value (column V) Total value of sales (whether or not the proceeds have been received during the accounting year) of products in stock at the start of the accounting year and produced during the year. The total for products sold includes the value of products returned to the farm (skimmed milk etc.). The latter value is also entered under farm costs. Any compensation payments (e.g. insurance payments for hail damage) during the accounting year are to be added to the total for sales of the products concerned wherever they can be allocated to the production of such products. Otherwise they are entered under Table I Crops under code 90900 Other. Grants and subsidies received for products during the accounting year are not included in the total for sales; they are entered in Table M Subsidies in the appropriate category (codes between 2110 and 2900). When marketing costs, if any, are known, they are not deducted from the sales total, but are given in Table H Inputs under codes 2090 Other specific livestock costs or 3090 Other specific crop costs. FC Farmhouse consumption and benefits in kind Products consumed by the holders household and/or used for payments in kind for goods and services (including remuneration in kind). This information should not be provided for eggs for hatching (code 532). Quantity (column Q) See instructions for Table K. Value (column V) The products should be valued at fair value. FU Farm use Products of the holding in stock (storage) at the beginning of the accounting year and/or produced during the year, used as inputs on the holding during the year. This includes:  animal feed: the holdings saleable products (products which are currently marketable) used during the year as animal feed. Milk suckled by calves is not included under farm use,  products used in the framework other gainful activities directly related to the farm:  catering, tourism accommodation, etc.,  for further processing (milk processed in butter, cheese, etc.). Quantity (column Q) See instructions for Table K. Value (column V) The products should be valued at fair value. These values are also entered under farm costs. Table L Other gainful activities directly related to the farm Structure of the table: Category of other gainful activities Code (*) Missing data Code (**) Columns Group of Information Quantity Value Q V OV Opening valuation  CV Closing valuation  PR Production  SA Sales  FC Farmhouse consumption  FU Farm use  Code (*) Description 261 Processing of cows milk 262 Processing of buffalos milk 311 Processing of sheeps milk 321 Processing of goats milk 900 Processing of meat or other animal products 1010 Processing of crop 1020 Forestry and wood processing 2010 Contractual work 2020 Tourism, accommodation, catering and other leisure activities 2030 Production of renewable energy 9000 Other other gainful activities directly related to the farm Code (**) Description 0 Code 0 is entered when no data are missing. 1 Code 1 should be entered in the case of production obtained by processing purchased livestock or animal or crops products. 2 Code 2 should be entered for the production under contract when, because of the conditions of sale, the actual production cannot be stated (column Q). 3 Code 3 should be entered when, because of the conditions of sale, the actual production cannot be stated (column Q) and the production is not under contract. 4 Code 4 should be entered when the actual production is missing. The definition of OGA is the same as used in the Farm Structure Surveys (Annex I to Regulation (EC) No 1166/2008) and in the Community typology for agricultural holdings (Article 4 and Annex III to Regulation (EC) No 1242/2008). This definition follows, except in exceptional cases, the Statistical Classification of Economic Activities in the European Community (NACE rev.2) and the Manual of Economic Accounts for Agriculture and Forestry EAA/EAF 97 rev.1.1. Other gainful activities (OGA) directly related to the holding refer to the non-agricultural activities having an economic impact on the holding and which are using the agricultural resources (means of production or products) of the holding. Gainful activities in this context mean active work; pure financial investments are therefore excluded. Renting out the land or other farms agricultural resources for diverse activities without being further involved in these activities is not considered as an OGA but as part of the agricultural activity of the holding. All processing of farm products are considered as OGA unless the processing is regarded as a part of agricultural activity. Wine processing and olive oil production are therefore excluded unless the bought-in proportion of wine or olive oil is significant. All processing of a primary agricultural product to a processed secondary product on the holding, regardless of whether the raw material is produced on the holding or bought from outside are considered as OGA. This includes processing meat, making cheese, etc. Categories of other gainful activities directly related to the farm The following categories of OGA should be distinguished: 261. Processing of cows milk 262. Processing of buffalos milk 311. Processing of sheeps milk 321. Processing of goats milk 900. Processing of meat or other animal products 1010. Processing of crop products, excluding wine and olive oil. It includes production of alcohol other than from grapes, cider or perry. 1020. Forestry and wood processing. It covers the sales of felled and standing timber, of forestry products other than timber (cork, pine resin, etc.) and of processed wood during the accounting year. 2010. Contract work for others. Hiring out of equipment of the holding without farm labour force or using only farm labour force in contract work are not considered as OGA but as part of the agricultural activity. 2020. Tourism, accommodation, catering and other leisure activities. They include rent from tourism (camping sites, cottages, riding facilities, hunting, fishing, etc.). 2030. Production of renewable energy. It covers the production of renewable energy for the market including biogas, biofuels or electricity, by wind turbines, other equipment or from agricultural raw materials. It excludes, as considered being part of the agricultural activity of the holding:  the production of renewable energy only for the holdings own use,  renting out the land or of the roof only for the establishing of installation such as wind mill or solar energy panels,  the sales of raw material to another enterprise for the production of renewable energy. 9000. Other other gainful activities directly related to the holding. Other gainful activities directly related to the holding not mentioned elsewhere. Missing data codes The following missing data codes should be used: Code 0 : Code 0 is entered when no data are missing. Code 1 : Code 1 should be entered in the case of production obtained by processing purchased livestock or animal or crop products. Code 2 : Code 2 should be entered for the production under contract when, because of the conditions of sale, the actual production cannot be stated (column Q). Code 3 : Code 3 should be entered when, because of the conditions of sale, the actual production cannot be stated (column Q) and the production is not under contract. Code 4 : Code 4 should be entered when the actual production is missing. GROUPS OF INFORMATION IN TABLE L Quantity (column Q) These quantities should be indicated in quintals (100 kg). In the case of milk processed products (codes 261, 262, 321 and 322), the quantity of liquid milk is indicated regardless of the form in which it is sold, consumed on the farm or used for benefits in kind or for farm purposes (cream, butter, cheese, etc.). L.OV Opening valuation The products in stock (storage) at the beginning of the accounting year. This information should not be provided for contractual work (code 2010), tourism activities (code 2020), production of renewable energy (code 2030) and other other gainful activities directly related to the holding (code 9000). Value (column V) Value of products should be determined at fair value less estimated point-of-sale costs on the day of valuation. L.CV Closing valuation The value of products in stock (storage) at the end of the accounting year. This information should not be provided for contractual work (code 2010), tourism activities (code 2020), production of renewable energy (code 2030) and other other gainful activities directly related to the holding (code 9000). Value (column V) Value of products should be determined at fair value less estimated point-of-sale costs on the day of valuation. L.PR Production for the accounting year Quantity (column Q) This information should only be provided for the categories concerning the milk processing (codes 261 to 321). It corresponds to the quantity of liquid milk produced on the farm during the accounting year and used for the production of processed products. L.SA Sales Total of products sold during the accounting year, in stock at the start of the accounting year and produced during the year and receipts from other gainful activities. Value (column V) Total value of sales (whether or not the proceeds have been received during the accounting year) of products in stock at the start of the accounting year and produced during the year. Any compensation payments (e.g. insurance payments) during the accounting year are to be added to the total for sales of the products concerned wherever they can be allocated to the production of such products. Otherwise they are entered in Table I Crops under code 90900 Other. Grants and subsidies received for products during the accounting year are not included in the total for sales; they are entered in Table M Subsidies in the appropriate category (codes between 2110 and 2900). When marketing costs, if any, are known, they are not deducted from the sales total, but are given under in Table H Inputs in the appropriate category of specific OGA costs (codes 4010 to 4040). L.FC Farmhouse consumption and benefits in kind Products consumed by the holders household and/or used for payments in kind for goods and services (including remuneration in kind). This information should not be provided for contractual work (code 2010) and tourism activities (code 2020). Value (column V) The products should be valued at fair value. L. Farm use Products of the holding in stock (storage) at the beginning of the accounting year and/or produced during the year, used as inputs on the holding during the year. This includes products processed on the farming (milk processed in cheese, cereals processed in bread, meat processed in ham, etc.) and used as input for catering or tourism accommodation. This information should not be provided for contractual work (code 2010) and tourism activities (code 2020). Value (column V) The products should be valued at fair value. Table M Subsidies Structure of table: Category of subsidy Code (*) Financing Code (**) Basic unit Code (***) Group of information Columns Number of basic units Value N V S Subsidy The categories of subsidy codes are to be selected form the list below: Category of subsidy codes: Code (*) Description SPS 1110 of which normal 1120 of which grassland 1130 of which special entitlement. 1200 SAPS Article 68 of Council Regulation (EC) No 73/2009 (10) 2110 Support to the dairy sector 2120 Support to the beef sector 2130 Support to the sheep and goat sector 2140 Support to the rice sector 2150 Support to other crops 2160 Support to other animals 2170 Decoupled support Selected coupled EU direct payments 2210 Suckler cow premium 2220 Additional suckler cow premium 2230 Sheep and goat premium 2240 Sheep and goat supplementary premium 2250 Cotton 2270 Other fruit and vegetables Other coupled direct payments for specific activities Arable crops 2311 COP (cereals, oilseeds and protein crops) 2312 Potatoes 2313 Sugar beet 2314 Industrial crops 2315 Vegetables 2316 Fallow land 2319 Arable crops not defined 2320 Permanent grassland Permanent crops 2331 Berries and nuts 2332 Pome and stone fruit 2333 Citrus plantations 2334 Olive plantations 2335 Vineyards 2339 Permanent crops not defined Animals 2341 Dairy 2342 Beef 2343 Cattle not defined 2344 Sheep and goat 2345 Pigs and poultry 2349 Animals not defined Grants and subsidies of exceptional character 2810 Disaster payments 2890 Other 2900 Subsidies that cannot be allocated to any activity or cannot be registered under any of the above codes Rural development 3100 Investment subsidies 3200 Other Axis 1 3300 Agri-environment and animal welfare payments 3400 Natura 2000 payments excl. forestry 3500 Natural handicap payments in mountain areas and payments in other areas with handicaps 3600 Forestry incl. Natura 2000 payments for forestry 3700 Other Axis 2 3900 Other payments for rural development Grants and subsidies on costs 4100 Wages and social security 4200 Motor fuels Livestock 4310 Feed for grazing livestock 4320 Feed for pig and poultry 4330 Other livestock costs Crop 4410 Seeds 4420 Fertilisers 4430 Crop protection 4440 Other specific crop costs Farming overheads 4510 Electricity 4520 Heating fuels 4530 Water 4540 Insurance 4550 Interest 4600 Costs for OGA 4800 Other costs 4900 Subsidies for costs based on Article 68 of Regulation (EC) No 73/2009 Grants and subsidies on livestock purchases 5100 Dairy 5200 Beef 5300 Sheep and goat 5400 Pigs and poultry 5900 Other animals 9000 Differences from previous accounting years The codes describing how the subsidy is financed are to be selected form the list below: Code (**) Description 1 The subsidy is financed solely from the EU budget. 2 The measure is co-financed by the EU and the Member State. 3 The measure is not financed from the EU budget but by other public sources. The codes defining the basic units are to be selected form the list below: Code (***) Description 1 The subsidy is granted per head of livestock. 2 The subsidy is granted per ha. 3 The subsidy is granted per ton. 4 Farm/other: the subsidy is granted for the whole farm or in a way which does not fit in the other categories. Grants and subsidies the holdings have received during the accounting year, excluding grants and subsidies on investments, are to be recorded in the format of Table M Subsidies. Grants and subsidies on investments are entered in Table D Assets. Furthermore, only those grants and subsidies are to be entered which have been granted from public funds. As general rule all grants and subsidies related to the current accounting year are to be recorded even if they have not yet been received. One exception are rural development payments. In the case of rural development payments, only the amounts received during the accounting year are concerned. Using the format of Table M each grand or subsidy has to be described selecting the correct category of subsidy code, the appropriate code describing the financing of the measure and the right code for the basic unit. As subsidies can differ in the way they are financed and the basic unit used, there might be several tables per category of subsidy. Each table has only a single row where the number of basic units (N) and the value of the subsidy (V) are to be recorded. (1) OJ L 347, 24.12.2009, p. 14. (2) OJ L 154, 21.6.2003, p. 1. (3) OJ L 335, 13.12.2008, p. 3. (4) Annex III to Commission Regulation (EC) No 1242/2008 of 8 December 2008 (OJ L 335, 13.12.2008, p. 3). (5) OJ L 93, 31.3.2006, p. 12. (6) OJ L 160, 26.6.1999, p. 80. (7) OJ L 103, 25.4.1979, p. 1. (8) OJ L 206, 22.7.1992, p. 7. (9) OJ L 327, 22.12.2000, p. 1. (10) OJ L 30, 31.1.2009, p. 16.